Citation Nr: 1449592	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating higher than 30 percent for status post linear fracture, left tibia, with open reduction rod replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from July 2005 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted entitlement to service connection for status post fracture, left tibia and assigned a 0 percent rating, effective October 1, 2009, the day following separation from service.  In May 2012, the RO increased the rating to 30 percent, also effective October 1, 2009, and recharacterized the issue as indicated on the title page.  Jurisdiction over this case was subsequently transferred to the RO in Des Moines, Iowa, and that office forwarded the appeal to the Board.

In April 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file.

During the Board hearing, the Veteran stated that his right leg was being overworked due to the effects of his left tibia disability symptoms, causing pain.  Hearing Transcript, at 10.  This statement raises the issue of entitlement to service connection for a right leg disability (other than service connection for a right ankle sprain, which has been denied).  As this issue has been raised by the evidence of record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.

The claim on appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examination as to the severity of the Veteran's left tibia disability took place in May 2011.  During the Board hearing, the Veteran indicated that his disability may have worsened since then due to his job.  Hearing Transcript, at 12.  In addition, the claims file was not available to the May 2011 VA examiner.  Moreover, the Veteran is now receiving a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  A medical opinion following examination and review of X-rays as to whether the Veteran's disability picture more nearly approximates the malunion of the tibia and fibula with loose motion requiring a brace in the criteria for a 40 percent rating under DC 5262 would therefore be of assistance to the Board.  The Veteran stated during the Board hearing that use of a brace had been suggested to him by his physicians.  Hearing Transcript, at 5.  For these reasons, a new VA examination as to the severity of the Veteran's left tibia disability is warranted.

In addition, the Veteran indicated during the Board hearing that he had undergone physical therapy at the Frederick Clinic in Livermore, California.  Hearing Transcript, at 6.  Although the Veteran indicated that he would submit the records of this treatment, these records are not in the Virtual VA or Veterans Benefits Management System (VBMS) file.  The AOJ should take appropriate steps to obtain these records as well as any recent VA treatment records, as the Veteran indicated he would be seeking VA treatment in Iowa.  Hearing Transcript, at 7.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the appropriate authorization and release necessary for VA to secure records of his treatment at the Frederick Clinic in Livermore, California, which he identified during the April 2013 Board hearing.  Request the records for which the Veteran provides authorization and release.

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records for the Veteran.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination to determine the current nature and severity of his left tibia disability.  All necessary tests, to include X-rays, should be conducted.  The entire claims file (to include both the Virtual VA and VBMS files) should be made available to, and reviewed by, the examiner.  In accordance with the most recent worksheet or disability benefits questionnaire for rating the knee and leg, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected left tibia disability.  The examiner should specifically address whether the symptoms approximate malunion of the tibia and fibula with loose motion, requiring a brace.

A report of the examination should be prepared and associated with the Veteran's electronic VA claims file.

4.  Then, after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought is denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



